DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the elected embodiment of figure 27 for the claimed limitation of “wherein the at least one groove has an undercut shape”, as recited in claim 17.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-14, 16-22, 24-25, 28-31 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claimed limitation of “wherein at least one organic material layer is in the intermediate layer and is disconnected by the at least one groove” and “wherein the intermediate layer comprises at least one organic material layer disconnected around the at least one groove”, as recited in claims 1 and 16, respectively, is unclear from which element(s) the at least one organic material layer is disconnecting.
The claimed limitation of “the opposite electrode is disconnected by the at least one groove”, as recited in claims 31 and 35, respectively, is unclear from which element(s) the at least the opposite electrode is disconnected by the at least one groove.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-14, 16-22, 24-25 and 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (8,698,147) in view of Hayashi et al. (7,538,354) and Kwon et al. (9,287,342). Regarding claim 1, Choi et al. teach in figure 1 and related text a display panel comprising: 
a substrate 10 comprising a first region (part of region 103) in which a through hole is formed (see figure 14), a second region (part of region 101), and a third region (part of region 102), the third region (part of region 102) being between the first region (part of region 103) and the second region (part of region 101), (all the regions are arbitrarily chosen), (see annotated figure 1 below);
a display element in the second region (part of region 101) and comprising a pixel electrode 31, an opposite electrode 35, and an intermediate layer 33, the 
a multi-layered film 11 between the substrate 10 and the pixel electrode 31 and comprising an insulating layer; and 
at least one groove 41d (see figure 14) formed in the multi-layered film 11 in the third region (part of region 102), wherein at least one organic material layer is in the intermediate layer 33 and is disconnected by the at least one groove. 
Choi et al. do not teach that the multi-layered buffer film comprising an organic insulating layer and an inorganic layer on the organic insulating layer.
Hayashi et al. teach in figure 1 and related text a multi-layered buffer film comprising an organic insulating layer and an inorganic layer on the organic insulating layer.
Kwon et al. teach in related text a multi-layered buffer film comprising an organic insulating layer and an inorganic layer on the organic insulating layer (alternatively deposited).
Hayashi et al., Kwon et al. and Choi et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the multi-layered buffer film to comprise an organic insulating layer and an inorganic layer on the organic insulating layer., as taught by Hayashi et al. and Kwon et al., in Choi et al.’s device, in order to provide better protection for the device. 


    PNG
    media_image1.png
    649
    847
    media_image1.png
    Greyscale


Regarding claims 2 and 18, the combined device includes the inorganic layer comprises at least one of a metal layer or an inorganic insulating layer.

Regarding claim 3, Choi et al. teach in figure 1 and related text a pixel circuit comprising a thin film transistor 20 and a storage capacitor 103, each being electrically connected to the display element.  Choi et al. do not teach that the inorganic layer comprises the same material as that of a contact metal layer connecting the pixel circuit to the thin film transistor.  It would have been obvious to a person of ordinary skill in the art, before the 

Regarding claims 4 and 19, Choi et al. teach in figure 1 and related text that the at least one organic material layer comprises one or more selected from a hole transport layer, a hole injection layer, an electron injection layer, and an electron transport layer.

Regarding claim 5, Choi et al. teach in figure 1 and related text that the organic insulating layer has at least one opening EL adjacent to the groove, and in the combined device the inorganic layer directly contacts a lower layer under the organic insulating layer through the at least one opening. 

Regarding claim 6, Choi et al. teach in figure 8 and related text forming the at least one opening of the organic insulating layer comprises a first opening and a second opening H1-H7, the at least one groove (i.e. opening) being between the first opening and the second opening, and the inorganic layer directly contacts the lower layer through the first opening and the second opening, in prior art’s device in order to 

Regarding claim 7, in the combined device, the lower layer comprises an inorganic insulating layer(since said layers are alternatively deposited).



Regarding claim 11, in the combined device, the multi-layered film comprises at least one lower insulating layer under the organic insulating layer, the at least one lower insulating layer comprising an inorganic insulating layer (since said layers are alternatively deposited).

Regarding claim 12, Choi et al. teach in figure 8 and related text that a bottom surface of the at least one groove is on a virtual surface between a top surface of the substrate and a top surface of the at least one lower insulating layer.

Regarding claims 13 and 30, Choi et al. teach in figure 8 and related text that the at least one lower insulating layer comprises an opening overlapping the at least one groove (since the opening and the groove are two parts of one opening).

Regarding claim 14, in the combined device, the multi-layered film further comprises at least one top insulating layer arranged on the organic insulating layer, the at least one top insulating layer comprising a hole overlapping the at least one groove (since said layers are alternatively deposited).



Regarding claim 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the at least one groove to have an undercut shape in prior art’s device in order to improve the contact resistance of the device.

Regarding claim 20, Choi et al. teach in figure 1 and related text that the third region comprises an inorganic contact region adjacent to the at least one groove.

Regarding claims 21-22, Choi et al. teach in figure 8 and related text that the organic insulating layer has at least one opening in the third region and adjacent to the at least one groove (see figure 8), and the inorganic layer defines the inorganic contact region by directly contacting a lower inorganic layer under the organic insulating layer through the at least one opening (since said layers are alternatively deposited), and
wherein the lower inorganic layer comprises an inorganic insulating layer.

Regarding claim 24, Choi et al. teach in figures 1 and 8 and related text that the at least one groove comprises a first groove and a second groove apart from each other, and the inorganic contact region is between the first groove and the second groove.


Regarding claim 29, in the combined device, the multi-layered film comprises at least one lower insulating layer under the organic insulating layer, the at least one lower insulating layer including an inorganic insulating layer (since said layers are alternatively deposited).

Regarding claims 31 and 35, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the opposite electrode only in the light emitting region 101 such that the opposite electrode is disconnected by the at least one groove, in prior art’s device in order to reduce the size of the device.

Regarding claims 32 and 36, Choi et al. teach in figures 1 and 8 and related text that the at least one groove comprises two adjacent grooves, and a partition wall 53 is located between two adjacent grooves.

Regarding claims 33 and 37, Choi et al. teach in figures 1 and 8 and related text that a portion of the at least one organic material layer 33 is disposed on a bottom surface of the at least one groove.

Regarding claims 34 and 38, Choi et al. teach in figure 1 and related text that an encapsulation layer 55 comprising at least one inorganic encapsulation layer and at least one organic encapsulation layer (since encapsulation layer 55 comprising alternatively layers of organic and inorganic materials), wherein a portion of the at least one organic encapsulation layer fills the at least one groove.


Response to Arguments
1. 	Applicants argue that there is support in the elected embodiment of figure 27 for the claimed limitation of "wherein the at least one groove has an undercut shape", as recited in claim 17”, because “The present application provides, with respect to FIGS. 8 and 9A, that "[t]he groove G may have an undercut structure (or shape)," such that "a width of the hole of the metal layer 210 is formed to be less than the hole (or the recess) of the first organic insulating layer 209." Par. [00158] of the originally filed specification”. 
Applicants further argue that “From the visual comparison of these figures, it is clear that the undercut shape of the groove in FIG. 8 is substantially the same as that in FIG. 27”. 


Furthermore, although visual comparison of figures 8 and 27 may show that the undercut shape of the groove of figure 8 may be substantially the same as that in figure 27, visual comparison is a subjective criteria.  It is also understood that the figures are not drawn to scale.  If applicants clear the record and state that figures 8, 9A and 27 are comparably drawn to scale, then the 112 rejection will be withdrawn.

2. 	Applicants argue that claims 1 and 16 are clear as to which element(s) the at least one organic material layer is disconnecting, because, based on the disclosure, “the recited "at least one organic material layer" should not be interpreted as disconnecting some other elements, but rather being itself disconnected (or separated, or broken up) by the groove formed in the organic material layer”. 

2.	The fact that applicants admit that the at least one organic material layer can be interpreted as disconnecting some other elements (since applicants state that the at least one organic material layer “should not be interpreted as disconnecting some other elements”, Emphasis added), renders claims 1 and 16 unclear.

3. 	Applicants argue that “Choi does not appear to provide for the recited first, second, and third regions, as they are arranged in the recitations of the claims, or for 

3.	Annotated figure 1 of Choi clarifies that Choi teaches that the recited first, second, and third regions are arranged as recited in the claims and the corresponding elements are included in these regions.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).











11/11/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800